In re Merriman, A.T.; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Bossier, 26th Judicial District Court, Div. “B”, No. 68814.
Denied. Inquiries made in the Second Circuit Court of Appeal establish as factually erroneous relator’s claim that his counsel brought some issues complaining of the denial of the motion to suppress before the Second Circuit. The application to which relator refers in his petition, 22324-KW, was filed by attorneys who represent a co-defendant, Joseph Reed, and not by relator’s counsel. Docket No. 22324-KW was submitted on behalf of that accused (Joseph Reed) only. Relator should seek review of his claims in the Second Circuit.
HALL, J., recused.